In an action to recover damages for personal injury and loss of services, allegedly caused by the medical malpractice of defendant hospital and defendant Lucey, plaintiffs appeal from an order of the Supreme Court, Richmond County, dated June 28, 1962, which granted the defendant hospital’s motion for leave to serve an amended answer for the purpose of withdrawing its express admission in its original answer that the defendant Lucey was its employee. Order reversed, with $10 costs and disbursements, and motion denied. It was an improvident exercise of discretion, resulting in prejudice to plaintiffs, to permit the defendant hospital in June, 1962, to amend its original answer served in May, 1960, so as to withdraw its admission of employment of the defendant Lucey. The motion was not made until after the death of defendant Lucey, although the defendant hospital had knowledge of the inaccuracy of its admission during the entire period, and it offered no excuse for the long delay. Its conduct constitutes gross loches and precludes the granting of its motion to amend (Nathan v. Long Is. Light. Co., 5 A D 2d 676; Sarullo v. Newstand Realty Corp., 2 A D 2d 854; Drescher v. Mirkus, 211 App. Div. 763). Christ, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.